 OCEAN TOW, INC.77The Board has held that a supervisor cannot act as a representativeof employees to decertify a union .4Nor can an employer's super-visor represent its employees for purposes of collective bargaining sAccordingly, the Intervenors' motion to dismiss the petition for thisreason is hereby granted.OrderIT IS HEREBY ORDERED that the petition in this case be, and it herebyis, dismissed.sClyde 1) i1cri is,77 NLRB 1375sDouglas .4i waft Company, Inc,553NLI113 486OCEAN Tow, INC., PETITIONERandSEAFARERS INTERNATIONAL UNIONorNORTHAMERICAandPACIFIC COAST MARINEFIREMEN, OILERS,WATERTENDERS AND WIPERS ASSOCIATION.CaseNo. 19-RM-77.February 13,19-62Decision and Direction of ElectionsUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Donald D. McFeely,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Chairman Herzog and Members Houston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.Pacific Coast Marine Firemen, Oilers, Watertenders and WipersAssociation, herein called the Marine Firemen, contends that a mem-orandum of agreement which it signed with the Employer on March20, 1951, is a bar to this proceeding.Seafarers International Unionof North America, Atlantic and Gulf Districts, affiliated with theAmerican Federation of Labor, herein called the SIU, joins theEmployer in opposing the Marine Firemen's motion to dismiss thepetition on this ground.The Employer is engaged in operating freight vessels. It startedbusiness in January 1951, with the purchase of two vessels, theAlaskaCedarand theAlaska Spruce.At that time, the Employer intendedto joinQthe R acific Amerce z Shipowners 4ssociation, now known as,98 NLRB No. 23. 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Pacific Maritime Association, and herein called PMA. For thisreason it sent letters to each of the unions representing employees ofPMA members, indicating its intention to join PMA and to operateunder the "PMA pattern." TheAlaska Cedarwas outfitted first,and by March 20 a full complement of four unlicensed engine-roomemployees had been hired for it and one other for theAlaska $'pruce.,On that date, the Employer and the Marine Firemen signed a "Mem-orandum of Agreement," providing that the Employer would observethe terms and conditions of a master agreement between PMA and-theMarine Firemen.The Pacific Maritime agreement is limited tounlicensed engine-room personnel (firemen, oilers, and wipers), the,only employees involved in this proceeding.On April, 26, 1951, the Employer entered into a contract with theSIU, covering,amongothers, the engine-room employees previously"affected by the PMA agreement.At about this same time, it dis-charged four members of the Marine Firemen then working on theAlaska Cedar.'Thereafter both vessels made voyages.The record-does not show affirmatively whether the Employer operated under theterms of the PMA agreement or its contract with the SIU. At thetime of the hearing, both vessels were in drydock, and theexact datefor resumptionof sailingswas unknown.The coexistence of agreements with separate unions covering thesame group of employees during the first year of this Employer'soperations requires an examination of all the circumstances, in orderto determine whether or not the first of these agreements constitutesa bar.There is much in the record indicating that the memorandumof agreement was no more than a "binder," used toset wages,hours,and working conditions on a stopgap basis until the Employer shouldbecome a full-fledged PMA member.We also note that in July, afterthe Employer ' established contractual relations with the SIU, thePacific Maritime agreement was substantially modified, and that theEmployer's promise (a one-page document) to MarineFiremen toabide by PMA conditions does not clearly show an intent also to adhereto future material changes in these conditions.Without determining the precise character of the agreement withMarine Firemen, we believe that the peculiar facts of this case raisea serious question as to whether that agreement is still in existence.Certainly the record as a whole clouds the Marine Firemen's conten-iOn April 18, 1951,the Marine Firemen filed a charge alleging the discriminatory dis-,charges of these four employees.On July 19, 1951,the Employer and the Marine Firemenexecuted a settlement agreement in that case,providing for back pay to these four em-ployees,reinstatement to three of them,and an offer of reinstatement to the fourth(Irwin Brockway),provided either the Marine Firemen or Brockway notified the Employer'ofhis availability for employment within 5 days of his discharge from another vesselthen on a voyage. OCEAN TOW, INC.79tion that the memorandum of agreement is now binding upon theoriginal parties.We are convinced, therefore,,that these employeesshould not now be denied the right to select a bargaining representa-tive of their own choosing.2For this reason, the Marine Firemen'smotion to dismiss the petition on the grounds of contract bar is denied.Accordingly, we find that a question affecting commerce exists con-cerning the representation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Employer and SIU contend that all unlicensed engine-roomemployees on ships presently owned by the Employer or that may laterbe acquired comprise a single bargaining unit.The Marine Firemencontends that the employees of each ship should constitute a separateappropriate unit.The record shows that working conditions on the two vessels aresubstantially similar, and that the pattern of bargaining in thisindustry has been on a fleet, rather than single vessel, basis.Thesefacts indicate the feasibility of a single unit comprising the two vesselsof the -Employer.However, as the Board has often held, absent asignificant bargaining history on a multivessel basis,3 and with noevidence of transfer or interchange of employees among vessels, aseparate unit for each vessel could also be appropriate.4Accordingly,we shall not make any final unit determination at this time, but shallfirst ascertain the desires of these employees as expressed in the elec-tions herein directed.We shall direct that separate elections by secretballot be held among the following groups of the Employer's em-ployees :(a)All unlicensed engine department employees on the shipAlaskaCedar,excluding all other employees and all supervisors as defined inthe Act.(b)All unlicensed engine department employees on the shipAlaskaSpruce,excluding all other employees and all supervisors as definedin the Act.5.The determination of representatives :The Marine Firemen contends that no election should be conductedat this time because the ships, at the time of the hearing at least, werenot in operation.The Employer urges that any election herein di-rected be held at the first port available after the unlicensed engines SeeLa FolletteShirtCompany,65 NLRB 952.'We deem the short andconfused"bargaininghistory" among these employeesof littleweightin determiningthe appropriateunit.SeeLiggett&MyersTobacco Company, 74NLRB 513.1SeeNicholson Transit Company,85 NLRB955.In view of our finding herein,and alsoin accordwith Boardprecedent,we shall not"include in any unit found appropriate person.nel on any additional ships which the Employer may acquire in the future.AmericanSteel andWireCompany of NewJersey,63 NLRB 1244. 80DECISIONSOF NATIONALLABOR RELATIONS BOARDposition on this issue.In view of the uncertainties surrounding this type of election andthe time normally consumed in voting personnel assigned to seagoing-vessels,we shall vest in the Regional Director for the NineteenthRegion discretion to determine the exact time, places, and procedurefor holding the elections, except that balloting shall be completed nomore than 120 days from the date the first ballots were cast.'The Marine Firemen apparently also urge that Irwin Brockway, anemployee discharged in the spring of 1951, be held eligible to vote.As the record does not show whether or not Brockway is entitled toreinstatement, we shall make no determination at this time as to hiseligibility, but shall permit him to vote subject to challenge.[Text of Direction of Election omitted frompublication in thisvolume. ]5American Export Lines, Inc.,84 NLRB 134.WESTERN GEAR WORKSandINTERNATIONALASSOCIATIONOF MACHIN-ISTS,DISTRICTLODGE No. 94,LOCALNo. 311,PETITIONER.Case No..21-RC-2149.February 14, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Daniel J. Harrington, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-member-panel [Chairman Herzog and Members Houston and Murdock].Upon the entire record of this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certainemployees of the Employer.3.Since 1943 when the Petitioner, after a consent election, wascertified as the representative of the Employer's production and main-tenance employees, it has represented those employees under a series ofcontracts.The Employer contends that the current contract, effectiveby its terms from July 31, 1950, to September 2, 1955, constitutes a barto this proceeding.Admittedly, however, the plant clerical employeeswhom the Petitioner now seeks to represent are not covered by thecontract; nor does it appear that the Petitioner had expressly agreed98 NLRB No. 20.